DETAILED ACTION
-Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
This action is a final rejection.
Claims 1-4, 6, 8-10, 12-17, 21-22, 24 and 27-29 are pending
Claims 1, 8, 14, and 24 were amended by applicant
Claims 27-29 were added by applicant
Claims 5, 7, 11, 18-20, 23, 25-26 were cancelled by applicant
Claims 1-4, 6, 8-10, 12-17, 21-22, 24 and 27-29  are rejected under 35 USC § 101.


Priority
Acknowledgement is made of Applicant’s claim for a domestic priority date of 6-2-2017 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10-18-2018 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims [1-4, 6, 8-10, 12-17, 21-22, 24 and 27-29] are patent in-eligible because the claimed invention is directed to an abstract idea without significantly more. 
Analysis
First, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. Regarding claims 1-4, 6, 8-10, 12-17, 21-22, 24 and 27-29, the claims recite an abstract idea, namely, displaying participant performance information related to tradeable instruments.
Independent Claim 1 is rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? YES): independent claims 1 recites a system for generating a user interface for comparing order data from multiple different participants.
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention “obtain trade order data indicative of a plurality of trades processed for a first tradeable instrument of a plurality of different tradeable instruments, wherein trade order data for each one of the plurality of trades is associated with at least one corresponding participant identifier out of a plurality of participant identifiers that each correspond to a participant, from a plurality of participants, in a processed trade”; “determine, from trade order data associated with trades for the plurality of the participants for the first tradeable instrument, a market volume weighted average price for the first tradable instrument”; “determine, based on trade order data that is associated with the corresponding participant identifier, a buy volume weighted average price for the first tradeable instrument for the corresponding participant identifier, determine, based on trade order data that is associated with the corresponding participant identifier, a sell volume weighted average price for the first tradeable instrument for the corresponding participant identifier, compare the determined buy volume weighted average price and the sell volume weighted average price to the market volume weighted average price, and determine a performance value for the tradeable instrument for the corresponding participant identifier based on how the buy volume weighted average price and the sell volume weighted average price compared to the market volume weighted average price”; and “generate user interface data for displaying a user interface“; belongs to the grouping of a mental process under concepts performed in the human mind, or alternatively the grouping of organizing human activity under fundamental economic principles or practices as it recites displaying participant performance information related to tradeable instruments. (refer to MPP 2106.04(a)(2)). Accordingly this claim recites an abstract idea.
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO): Claim 1 recites: “a back end server having at least one memory and at least one processor operatively coupled to the memory”; and “a client device having at least one memory and at least one processor, the client first input, update the displayed user interface to change from displaying the first view to displaying the second view, wherein updating the displayed user interface to the second view includes: changing a first portion of the display from displaying the first graph to displaying , wherein the second graph is plotted using the second line data“; “changing a second portion of the display from displaying the first trading metrics display to displayingthe second trading metrics display“; “based on second user input, update the displayed user interface to change from displaying the second view to displaying the third view, wherein updating the displayed user interface to the third view includes: changing the first portion of the display from displaying the second graph to displaying the third graph, wherein the third graph is plotted using the third line data“; and “changing the second portion of the display from displaying the second trading metrics display to displaying the third trading metrics display, wherein the user interface is configured to be drilled downward from the first view to the third view based on the first and second user input, and -5-ASLLAN et al.Atty Docket No.: SJP-4010-445 Appl. No. 15/994,792 the user interface is further configured to be drilled upward from the third view to the first view based on additional user input“; which amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)).
In addition claim 1 recites: “select a group of participant identifiers from among the plurality of participant identifiers and for each corresponding participant identifier“; “first view data for a first view of the user interface, the first view data including: first graph data for a first graph having a time scale along a first axis and a performance scale along a second axis”; “first line data for rendering lines in the first graph associated with performance for a specific number of participant from the plurality of participants, each point in the first line data indicating performance for third view data for a third view of the user interface, the third view data including: third graph data for a third graph having the time scale along the first axis and a participant performance scale along the second axis; “third line data for rendering lines in the third graph associated with participant performance for a participant from the plurality of participants, each point in the third line data indicating performance for the participant, for one or more tradeable instruments, during the first time period“; “third trading metrics data having a third trading metrics display showing a value of a tradeable instrument, of the one or more tradeable instruments, during the first time period“; “transmit the user interface data”; “receive the user interface data from the back end server”; and “receive the user interface data from the back end server“; amounting to additional insignificant extra solution activities to the judicial exception specific to data selection, data display, data transmission, and data receiving. (refer to MPEP 2106.05(g). Accordingly the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO): As discussed previously with respect to Step 2A Prong Two, Claim 1 recites: “a back end server having at least one memory and at least one processor operatively coupled to the memory”; and “a client device having at least one memory and at least one processor, the client device configured to communicate with the back end server using communication circuitry“; “generate, for display, the user interface that includes the first view including the first graph and the first trading metrics display, wherein the first graph is plotted using the first line data”; “based on user first input, update the displayed user interface to change from displaying the first view to displaying the second view, wherein updating the displayed user interface to the second view includes: changing a first portion of the display from displaying the first graph to displaying , wherein the second graph is plotted using the second line data“; “changing a second portion of the display from displaying the first trading metrics display to displayingthe second trading metrics display“; “based on second user input, update the displayed user interface to change from displaying the second view to displaying the third view, wherein updating the displayed user interface to the third view includes: changing the first portion of the display from displaying the second graph to displaying the third graph, wherein the third graph is plotted using the third line data“; and “changing the second portion of the display from displaying the second trading metrics display to displaying the third trading metrics display, wherein the user interface is configured to be drilled downward from the first view to the third view based on the first and second user input, and -5-ASLLAN et al.Atty Docket No.: SJP-4010-445 Appl. No. 15/994,792 the user interface is further configured to be drilled upward from the third view to the first view based on additional user input“; which amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)).
In addition claim 1 recites: “select a group of participant identifiers from among the plurality of participant identifiers and for each corresponding participant identifier“; “first view data for a first view of the user interface, the first view data including: first graph data for a first graph having a time scale along a first axis and a performance scale along a second axis”; “first line data for rendering lines in the first graph associated with performance for a specific number of participant from the plurality of participants, each point in the first line data indicating performance for third view data for a third view of the user interface, the third view data including: third graph data for a third graph having the time scale along the first axis and a participant performance scale along the second axis; “third line data for rendering lines in the third graph associated with participant performance for a participant from the plurality of participants, each point in the third line data indicating performance for the participant, for one or more tradeable instruments, during the first time period“; “third trading metrics data having a third trading metrics display showing a value of a tradeable instrument, of the one or more tradeable instruments, during the first time period“; “transmit the user interface data”; “receive the user interface data from the back end server”; and “receive the user interface data from the back end server“; amounting to additional insignificant extra solution activities to the judicial exception specific to data selection, data display, data transmission, and data receiving. (refer to MPEP 2106.05(g). Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; “sending data” ; transmitting data; selecting data; presenting data; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.

Independent Claim 8 is rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? YES): independent claim 8 recites a method for generating a graphical user interface displaying participant performance information related to tradeable instruments.
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention “performance value being determined for a tradeable instrument for a corresponding participant identifier based on comparison between a market volume weighted average price, a buy volume weighted average price, and a sell volume weighted average price”; belongs to the grouping of a mental process under concepts performed in the human mind, or alternatively the grouping of organizing human activity under fundamental economic principles or practices as it recites displaying participant performance information related to tradeable instruments. (refer to MPP 2106.04(a)(2)). Accordingly this claim recites an abstract idea.
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO): Claim 8 recites: “generating a user interface, comprising: at an information processing system having at least a processor and a memory: communicating with a server”; “generating, for display, the user interface that includes the first view including the first graph and the first trading first user input, update the displayed user interface to change from displaying the first view to displaying the second view, wherein updating the displayed user interface to the second view includes: changing a first portion of the display from displaying the first graph to displaying, wherein the second graph is plotted using the second line data”; “changing a second portion of the display from displaying the first trading metrics display to displaying the second trading metrics display“; and “based on second user input, update the displayed user interface to change from displaying the second view to displaying the third view, wherein updating the displayed user interface to the third view includes: changing the first portion of the display from displaying the second graph to displaying the third graph, wherein the third graph is plotted using the third line data, wherein the user interface is configured to be drilled downward from the first view to the third view based on the first and second user input, and -9-ASLLAN et al.Atty Docket No.: SJP-4010-445 Appl. No. 15/994,792 the user interface is further configured to be drilled upward from the third view to the first view based on additional user input“; amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)).
In addition claim 8 recites: “receive user interface data for displaying a user interface associated with a performance value that has been calculated for a selected group of participant identifiers”; “wherein the user interface data including: first view data for a first view of the user interface, the first view data including: first graph data for a first graph having a time scale along a first axis and a performance scale along a second axis”; “first line data for rendering lines in the first graph associated with performance for a specific number of participant from the plurality of participants, each point in the first line data indicating performance for each participant during a first time period, and a size of each point indicating a number of alerts for third view data for a third view of the user interface, the third view data including: third graph data for a third graph having the time scale along the first axis and a participant performance scale along the second axis“; and “third line data for rendering lines in the third graph associated with participant performance for a participant from the plurality of participants, each point in the third line data indicating performance for the participant, for one or more tradeable instruments, during the first time period“; amount to additional insignificant extra solution activities to the judicial exception specific to data display, and data receiving. (refer to MPEP 2106.05(g)). Accordingly the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO): As discussed previously with respect to Step 2A Prong Two, Claim 8 recites: “generating a user interface, comprising: at an information processing system having at least a processor and a memory: communicating with a server”; “generating, for display, the user interface that includes the first view including the first graph and the first trading metrics display, wherein the first graph is plotted using the first line data”;  “based on first user input, update the displayed user interface to change from displaying the first view to displaying the second view, wherein updating the displayed user interface to the second view includes: changing a first portion of the display from displaying the first graph to displaying, wherein the second graph is plotted using the second line data”; “changing a second portion of the display from displaying the first trading metrics display to displaying the second trading metrics display“; and “based on second user input, update the displayed user interface to change from displaying the second view to displaying the third view, wherein updating the displayed user interface to the third view includes: changing the first portion of the display from displaying the second graph to displaying the third graph, wherein the third graph is plotted using the third line data, wherein the user interface is configured to be drilled downward from the first view to the third view based on the first and second user input, and -9-ASLLAN et al.Atty Docket No.: SJP-4010-445 Appl. No. 15/994,792 the user interface is further configured to be drilled upward from the third view to the first view based on additional user input“; amount to mere instructions to implement an abstract idea on a 
In addition claim 8 recites: “receive user interface data for displaying a user interface associated with a performance value that has been calculated for a selected group of participant identifiers”; “wherein the user interface data including: first view data for a first view of the user interface, the first view data including: first graph data for a first graph having a time scale along a first axis and a performance scale along a second axis”; “first line data for rendering lines in the first graph associated with performance for a specific number of participant from the plurality of participants, each point in the first line data indicating performance for each participant during a first time period, and a size of each point indicating a number of alerts for third view data for a third view of the user interface, the third view data including: third graph data for a third graph having the time scale along the first axis and a participant performance scale along the second axis“; and “third line data for rendering lines in the third graph associated with participant performance for a participant from the plurality of participants, each point in the third line data indicating performance for the participant, for one or more tradeable instruments, during the first time period“; amount to additional insignificant extra solution activities to the judicial exception specific to data display, and data receiving. (refer to MPEP 2106.05(g)). Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; “sending data” ; transmitting data; selecting data; presenting data; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.

Independent Claim 14 is rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? YES): independent claim 14 recite systems for generating a graphical user interface displaying participant performance information related to tradeable instruments.
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention “obtain trade order data indicative of a plurality of trades processed for a first tradeable instrument of a plurality of different tradeable instruments, wherein trade order data for each one of the plurality of trades is associated with at least one corresponding participant identifier out of a plurality of participant identifiers that each correspond to a participant, from a plurality of participants, in a processed trade”; “determine, from trade order data associated with trades for the plurality of the participants for the first tradeable instrument, a market volume weighted average price for the first tradable instrument”; “determine, based on trade order data that is associated with the corresponding participant identifier, a buy volume weighted average price for the first tradeable instrument for the corresponding participant identifier, determine, based on trade order data that is associated with the corresponding participant identifier, a sell volume weighted average price for the first tradeable instrument for the corresponding participant identifier, compare the determined buy volume weighted average price and the sell volume weighted average price to the market volume weighted average price, and determine a performance value for the tradeable instrument for the corresponding participant identifier based on how the buy volume weighted average price and the sell volume weighted average price compared to the market volume weighted average price”; and generate user interface data for displaying a user interface, the user interface data including”; belong to the grouping of a mental process under concepts performed in the human mind, or alternatively the grouping of organizing human activity under fundamental economic principles or practices as it recites displaying participant performance information related to tradeable instruments. (refer to MPP 2106.04(a)(2)). Accordingly this claim recites an abstract idea.
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO): Claim 14 recites: “computer system, comprising: a processor”; “a memory storing computer readable instructions“; and “the user interface, including the first view, is configured to be generated for display by a client device, based on user first input, the user interface displayed by the client device is configured to be updated to change from displaying the first view to displaying the second view, based on second user input, the user interface displayed by the client device is configured to be updated to change from displaying the second view to displaying the third view, the user interface is configured to be drilled downward from the first view to the third view based on the first and second user input, and the user interface is further configured to be drilled upward from the third view to the first view based on additional user input.“; amounts to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)).
In addition claim 14 recites: “select a group of participant identifiers from among the plurality of participant identifiers and for each corresponding participant identifier“; “first view data for a first view of the user interface, the first view data including: first graph data for a first graph having a time scale along a first axis and a performance scale along a second axis”; “first line data for rendering lines in the first graph associated with performance for a specific number of participant from the plurality of participants, each point in the first line data indicating performance for third view data for a third view of the user interface”; and “transmit the user interface data”; “receive the user interface data from the back end server”; amount to additional insignificant extra solution activities to the judicial exception specific to data selection; data display, and data transmission. (refer to MPEP 2106.05(g). Accordingly the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO): As discussed previously with respect to Step 2A Prong Two, Claim 14 recites: “computer system, comprising: a processor”; “a memory storing computer readable instructions“; and “the user interface, including the first view, is configured to be generated for display by a client device, based on user first input, the user interface displayed by the client device is configured to be updated to change from displaying the first view to displaying the second view, based on second user input, the user interface displayed by the client device is configured to be updated to change from displaying the second view to displaying the third view, the user interface is configured to be drilled downward from the first view to the third view based on the first and second user input, and the user interface is further configured to be drilled upward from the third view to the first view based on additional user input.“; amounts to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)).
In addition claims 14 recites: “select a group of participant identifiers from among the plurality of participant identifiers and for each corresponding participant identifier“; “first view data for a first view of the user interface, the first view data including: first graph data for a first graph having a time scale along a first axis and a performance scale along a second axis”; “first line data for rendering lines in the first graph associated with performance for a specific number of participant from the plurality of participants, each point in the first line data indicating performance for third view data for a third view of the user interface”; and “transmit the user interface data”; “receive the user interface data from the back end server”; amount to additional insignificant extra solution activities to the judicial exception specific to data selection; data display, and data transmission.; amounting to additional insignificant extra solution activities to the judicial exception specific to data display, data transmission, and receiving data. (refer to MPEP 2106.05(g). Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; “sending data” ; transmitting data; selecting data; presenting data; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.

Claims 2-4, 6, 21-22, and 24  dependent on claim 1; claims 9-10, 12-13 and 27 dependent on claim 8 and claims 15-17 and 28-29 dependent on claim 14  are rejected under 35 U.S.C 101 based on similar rationale as claims 1, 8 and 14 respectively. The additionally recited elements in the dependent claims were all individually and collectively examined and found to merely refine and/or further limit the abstract idea(s) of the independent claim(s). They do not add any feature which integrates the judicial exception into a practical application, nor do they amount to significantly more, indicative of an inventive concept which cures the deficiencies of their respective parent independent claim or transforms the nature of the claims into patent-eligible subject matter under 35 USC §101.

Claim 2 dependent on claim 1, and claim 15 dependent on claim 14 merely adds to the abstract idea of claims 1 and 14 respectively.  By reciting “wherein comparison of the determined buy volume weighted average price to the market volume weighted average price includes subtracting the buy volume weighted average price from the market volume weighted average price for the first tradeable instrument to determine a buy performance value“; and “comparison of the determined sell volume weighted average price to the market volume weighted average price includes subtracting the market volume weighted average price from the sell volume weighted average price to determine a sell performance value“ it adds to the abstract idea of displaying participant performance information related to tradeable instruments by subtracting the buy volume weighted average price from the market volume weighted average price for the 

Claim 3 dependent on claim 2, and claim 16 dependent on claim 15 merely adds to the abstract idea of claims 1 and 14 respectively.  By reciting “wherein determination of the performance value includes adding the buy performance value and the sell performance value”; it adds to the abstract idea of displaying participant performance information related to tradeable instruments by adding the buy performance value and the sell performance value to determine the performance value without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 4 dependent on claim 1, and claim 17 dependent on claim 14 merely adds to the abstract idea of claims 1 and 14 respectively.  By reciting “calculate a buy amount for the first tradeable instrument for each corresponding participant identifier”; “calculate a sell amount for the first tradeable instrument for each corresponding participant identifier”; “calculate a churn amount for each corresponding participant identifier based on a ratio between the calculated buy amount and calculated sell amount for the corresponding participant identifier”; it adds to the abstract idea of displaying participant performance information related to tradeable instruments by calculating a buy amount for the first tradeable instrument for each corresponding participant identifier; calculating a sell amount for the first tradeable instrument for each corresponding participant identifier; and calculating a churn amount for each corresponding participant identifier based on a ratio between the calculated buy amount and calculated sell amount for the corresponding participant identifier without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 6 dependent on claim 1 and claim 10 dependent on claim 8 merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claims 6 and 10 recite: “wherein each point in the first line data is indicative of a performance value on a specific date or time, and a size of 

Claim 9 dependent on claim 8 merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claim 9 recites: “wherein at least the first graph includes a date value along a first axis and the performance value along a second axis”.  This claim amounts to no more than displaying date value and performance value along a first and second axis, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible. 

Claim 12 dependent on claim 8 merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claim 12 recites: “wherein the user interface includes one or more tables related to performance values”.  This claim amounts to no more than displaying performance values, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible.

Claim 13 dependent on claim 8 merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claim 13 recites: “generating and displaying an overlay window that provides specific details 

Claim 21 dependent on claim 1 merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claim 21 recites: “wherein the second view includes any of a participant level view, a security level view, a summary view, and an outlier view”.  This claim amounts to no more than displaying participant level, security view, summary view and outlier views, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible.

Claim 22 dependent on claim 1 merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claim 22 recites: “wherein the second view data includes a bar graph showing a cumulative value for one or more tradeable instruments on a specific day”.  This claim amounts to no more than displaying a cumulative value for one or more tradeable instruments, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible.

Claim 24 dependent on claim 1 merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claim 24 recites:  “wherein the user interface data includes third view that includes a 

Claim 27 dependent on claim 8 merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claim 27 recites:  “wherein the third view data further includes third trading metrics data having a third trading metrics display showing a value of a tradeable instrument, of the one or more tradeable instruments, during the first time period“.  This claim amounts to no more than displaying a third trading metrics display showing a value of a tradeable instrument of the one or more tradeable instruments during the first, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible.

Claim 27 dependent on claim 8 amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. of claim 14, by reciting “updating the displayed user interface to the third view further includes changing the second portion of the display from displaying the second trading metrics display to displaying the third trading metrics display“; accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 28 dependent on claim 14 merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claim 28 recites:  “wherein the third view data includes: - 15 -ASLLAN et al.Atty Docket No.: SJP-4010-445Appl. No. 15/994,792 third graph data for a third graph having the time scale along the first axis and a participant performance scale along the second axis”; “third line data for rendering lines in the third graph associated with participant 

Claim 29 dependent on claim 28 amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. of claim 14, by reciting “wherein updating the displayed user interface from the first view to the second view includes: changing a first portion of the display from displaying the first graph to displaying the second graph, wherein the second graph is plotted using the second line data”; “changing a second portion of the display from displaying the first trading metrics display to displaying the second trading metrics display“; “updating the displayed user interface from the second view to the third view includes: changing the first portion of the display from displaying the second graph to displaying the third graph, wherein the third graph is plotted using the third line data “; and “changing the second portion of the display from displaying the second trading metrics display to displaying the third trading metrics display“; accordingly the claim is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claims [1-4, 6, 8-10, 12-17, 21-22, 24 and 27-29] are also rejected under 35 USC §101 as being directed to non-statutory subject matter, since the scope of the claimed computer storage medium does not preclude it from being a transitory medium that stores a transitory signal, which is considered non-statutory non-patentable subject matter. 

Regarding independent claims 1, 8 and 14, under the broadest reasonable interpretation of the claim (BRI) the claimed “memory” device may be a transitory storage medium non-transitory memory” will overcome this rejection. 

Since claims 2-4, 6, 21-22 and 24 depend from and include the limitations of claim 1; claims 9-10, 12-13 and 27 depend from and include the limitations of claim 8 and claims 15-17, 27-28 depend from and include the limitations of claim 14, they are rejected for the grounds and rationale used to reject claims 1, 8 and 14 respectively. 


Response to Arguments
Applicant's arguments filed 7-29-2021 have been fully considered but they are not persuasive. (FP 7.37)

Applicant amended independent claims 1, 8 and 14 in addition to dependent claim 24 as posted in the above analysis with additions underlined and deletions as 

In response to applicant's arguments regarding claim rejection under 35 U.S.C § 101:
Applicant argues that the claims are not directed to an abstract idea because the claims are specifically directed to an improvement in “computer functionality” and not on “other tasks” for which a computer is used in its ordinary capacity. In particular Applicant argues that the claimed features are directed to improvements in visualizations that allow a viewer to easily observe participant performance of a tradeable instrument over time, while providing the user with an ability to drill up and down between views of the user interface to view further detail associated with participant performance. Applicant argues that the amended independent claims further clarify these issues. The Examiner disagrees with the Applicant since the amended claims continue to remain directed to an abstract idea since they recite the abstract idea of displaying participant performance information related to tradeable instruments.          
Applicant argues that even assuming for the sake of argument that the amended claims are directed to an abstract idea, since they possess features that integrate the judicial exception into a practical application, by including additional elements that recite a specific manner of generating a visualization that allows users to view participant performance of a tradeable instrument over time using the user interface. Examiner disagrees since as analyzed under Step 2019 PEG 2A Prong Two the amended additional Accordingly the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Applicant further argues that assuming for the sake of argument that the claims are directed to an “abstract idea” the claims recite “significantly more” by providing an inventive concept (significantly more than the abstract idea) since claims are directed to solving problems related to visual displays that improve upon previous systems by providing an easy-to-view visualization that shows participant performance of a tradeable instrument over time using volume weight average price (VWAP) values, an approach that advantageously generates an interface that improves the system’s ability to interact with a user thereby improving human-computer interface technology. Applicant argues that these features provide technical improvements to, at least the area of electronic order visualization technology and as such the claimed features provide “significantly more”. Examiner disagrees since as analyzed under Step 2019 PEG 2B the additional elements: a) amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea (MPEP 2106.05(f) and b) recite insignificant extra solution activity to the judicial exception amounting to mere data gathering and presentation of information. (refer to  MPEP 2106.05(g)). Further analysis under well-understood routine conventional (WURC) option 2 recognize “gathering data” and “presenting data” by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.
In conclusion, in spite of applicant’s amended independent claims 1, 8 and 14, and amended dependent claim 24, they remain not patent in-eligible because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract idea belonging to mental processes related to concepts performed in the human mind or alternatively of certain methods of organizing human activity, under fundamental economic principles or practices as it recites displaying participant performance information related to tradeable instruments. This judicial exception is not integrated into a practical application nor do the claims include additional elements that are sufficient to provide an inventive concept (significantly more than the judicial exception). Thus the claims remain rejected under 35 USC §101.
Lastly, Applicants draws a parallel between the pending claims and Example 37.1 Initially, the Examiner notes, “[t]he Board decides cases in accordance with the law, not in accordance with hypothetical” examples. Ex Parte Blythe, Appeal No. 2017-003176, 2018 WL 3047568, at *8 (PTAB May 31, 2018) (nonprecedential); see also 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. at 52, n. 11 (“[T]he finding that the subject matter claimed in a prior patent was ‘abstract’ as claimed may not determine whether similar subject matter in another application, claimed somewhat differently or supported by a different disclosure, is directed to an abstract idea and therefore patent ineligible.”). Example 37, like the other examples provided by the Office, is merely a “hypothetical [that is] only intended to be illustrative of the claim analysis under the 2019 [Patent Eligibility Guidance].” Subject Matter Eligibility Examples: Abstract Ideas, 1 (Jan. 7, 2019). Nonetheless, the Examiner assesses to what extent the fact pattern set forth by Example 37 bears on the claims of Applicants’ pending application.
The Examiner does not find Applicants’ argument persuasive because the claimed subject matter is distinguishable from the subject matter in Example 37. In Example 37, the claimed subject matter was determined to be patent eligible because, “the additional elements recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved interface for electronic devices.” Claim 1’s subject matter does not improve the functioning of a device nor is it an improvement to a technology or technical field. See 2019 Revised Guidance at 55.
Accordingly, for reasons of record and as set forth above, the examiner maintains the rejection of the claims as being directed to a judicial exception without significantly more, and thereby being directed to non-statutory subject matter under 35 USC §101. In reaching this decision, the Examiner considered all evidence presented and all arguments actually made by Applicants. To the extent Applicants have not advanced separate, substantive arguments for particular claims, or other issues, such arguments are deemed waived. 37 C.F.R. §41.37(c)(1)(iv). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. (FP 7.40)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MACCAGNO whose telephone number is (571)270-5408. The examiner can normally be reached on M-F 5:30 AM to 2:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boveja Namrata can be reached on 571-272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PIERRE L MACCAGNO/Examiner, Art Unit 3699      

/JAMIE R KUCAB/Primary Examiner, Art Unit 3699                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Example 37 -- Relocation of Icons on a Graphical User Interface, Subject Matter Eligibility Examples: Abstract Ideas, 1–5, available at https://www.uspto.gov/sites/default/files/documents/101_examples_37 to 42_ 20190107.pdf